IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

R. J. REYNOLDS TOBACCO                   NOT FINAL UNTIL TIME EXPIRES TO
COMPANY,                                 FILE MOTION FOR REHEARING AND
                                         DISPOSITION THEREOF IF FILED
      Petitioner,
                                         CASE NO. 1D14-3796
v.

KEN ELLIS, AS PERSONAL
REPRESENTATIVE OF THE
ESTATE OF BETTY OWEN,

      Respondent.

___________________________/

Opinion filed December 3, 2014.

Petition for Writ of Certiorari -- Original Jurisdiction.

Charles F. Beall, Jr., of Moore, Hill & Westmoreland, P.A., Pensacola; Stephanie
E. Parker, John F. Yarber and John M. Walker, of Jones Day, Atlanta, GA; Robert
B. Parrish, David C. Reeves and Jeffrey A. Yarbrough, of Moseley, Prichard,
Parrish, Knight & Jones, Jacksonville, for Petitioner.

John S. Mills and Courtney Brewer, of The Mills Firm, P.A., Tallahassee, for
Respondent.


PER CURIAM.

       DENIED. Petitioner seeks certiorari review of the circuit court’s August 19,

2014, Order Denying Defendant R.J. Reynolds Tobacco Company’s Motion to Quash

Subpoena of Dr. James N. Figlar. Although the ruling is now moot, we address the

petition because it involves an issue that is capable of repetition yet evading review.
See Kelley v. Rice, 800 So. 2d 247 (Fla. 2d DCA 2001). We conclude, however, that

petitioner has failed to demonstrate that the challenged ruling results in irreparable

harm. See e.g., Alcon Const. Co., Inc. v. Williams, 12 So. 3d 921 (Fla. 1st DCA

2009); Mariner Health v. Griffith, 898 So. 2d 982, 984 (Fla. 5th DCA 2005).

Accordingly, the petition for writ of certiorari is denied.

VAN NORTWICK, CLARK, and SWANSON, JJ., CONCUR.




                                           2